ALMOND, Senior Judge
(concurring).
With all due respect, I cannot agree with the reasoning of the principal opinion.
Appellant in this case has combined an apparatus for making woolen footwear, an apparatus which appears to closely correspond to that in an earlier patent *960of his, with means to vibrate the mold elements for a stated purpose. In my view, that purpose is the function specified for the vibrating means, i. e., “to cause said outer mold elements to vibrate and hammer * * In that regard, I consider the word “vibrating” appearing before “means” to be a redundant and less specific functional definition of the means in question than appears after the word “means.”
The board made it clear that it regarded as well known the combination of a molding apparatus with a vibrator to settle the material to be molded. For this reason, it apparently felt that the combination of the molding apparatus in question here with a vibrator would be obvious no matter what function the vibrator served. The board went on to say:
Appellant does not appear to challenge the combination of a vibrator with a mold for the purpose of filling the mold but directs his argument to the nature of the material which is to be placed in the mold for shaping into the form of a boot. This argument is based upon the appealed claims which do not set forth merely the structure of the mold and its vibrator but purport to limit the claim to the use of a particular material to be molded, that is, moistened felt.
To me, this obviously means that the process limitation referred to by the board in the portion quoted in the principal opinion refers to the use of the apparatus to mold woolen footwear and not the operation of the vibrator per se. For this reason, I think the principal opinion gives the wrong impression as to what the board decided. I regard the board’s opinion as saying, in effect, that it is of no avail to state in the claim that the apparatus is to be used to mold woolen footwear or that the vibrating means employed is to work upon the woolen material. I agree with the board that these are merely characteristics of the process to be carried out by the apparatus which in and of themselves do not make the claims patentable.
However, I do not believe that it is proper to say that the language in the claim calling for “means * * * to vibrate and hammer” “is a process limitation which does not limit or define the claimed apparatus.” In my view, this is proper claim language sanctioned by 35 U.S.C. § 112, par. 3 that does define and limit the claim by defining the action of the vibrator. Nevertheless, I do feel that the combination called for by the claim would have been obvious to one of ordinary skill in the art at the time the invention was made and, accordingly I would affirm the board.